The Honorable Lloyd R. George State Representative Route 1 E Ola, Arkansas  72853
Dear Representative George:
This is in response to your request for an opinion on the following questions:
          1.  At the scene of a fire where the fire department is working on suppression or rescue are they in control?
          2.  When a fire hose is placed across a state or a city street or a county road does the fire department need authorization from any agency?
          3.  At the scene of a vehicle accident where the fire department rescue unit or personnel are removing victims from the wreck who is in control of the rescue?
The questions posed appear to indicate a conflict of authority between the local fire department and other local or state authorities, thus giving rise to the issue of who is "in control" of the scene.  We must note that we are aware of no Arkansas statutes or other relevant law delineating the comparative powers of agencies charged with the duty to respond to the types of situations noted above.
We will note, however, that this office has previously opined that where a similar issue was not resolved by Arkansas law, the law contemplates cooperation between the various agencies, and that each agency should control its respective area of expertise.  See Opinion No. 88-212, a copy of which is enclosed.  The opinion notes that the law contemplates cooperation, with each agency giving due regard to the other's experience, knowledge, and area of expertise.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.